March 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        VONDA BARNHART, Appellant

NO. 14-12-00167-CV                          V.

              SYLVIA MORALES AND LUIS PEREZ, Appellees
                  ________________________________

       This cause, an appeal from the judgment in favor of appellees, Sylvia
Morales and Luis Perez, signed November 10, 2011, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Vonda Barnhart, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.